DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The utility model discloses”, as in line 1.

					Specification
Per the suggestions in the claim objections and rejections, advanced below, Applicant is gently reminded to make any changes made in the claims in a similar manner in the specification, where applicable, for clarity. For example, if the term “telescopic” is changed to --extendable--, as suggested by the Examiner, at the first location of the word “telescopic” in the specification, Applicant could add -- or extendable--, such as in line 9 of paragraph [0031]. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In line 12 of claim 1, it is suggested that --vertically-- be inserted before “rod”.
In claim 9, it is suggested that “a roller” be changed to --more than one roller-- or --a plurality of rollers--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that since all remaining claims depend directly or indirectly from rejected independent claim 1, these claims are also rejected even though they do not separately contain any Section 112 rejections.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Accordingly, the Examiner has attempted to make as many suggestions below to remedy any rejection that is set forth. It is noted that any changes should be consistent throughout out the claims.
It is noted that reference to the line numbers, in the following rejections, is taken with respect to the line of the claim containing text, and not the line of the page as numbered by Applicant.
The limitation “the folding junction” in line 4 of claim 1 lacks proper antecedent basis.
Use of the term “driving” in line 5 of claim 1 blurs the metes and bounds of the claim, since it is unclear what is intended by the use of this term. It is suggested that this term be changed, for example, to --allowing--.
1, the recitation “horizontally synchronously” renders the claim indefinite since the structural orientation is unclear. In particular, the linkage vertical rod extends vertically while the folding layer plate extends horizontally, but the folding plate does not move up and down horizontally.
In line 9 of claim 1, the term “telescopic” appears to be inaccurate and/or misdescriptive, since the claimed elements are not actually telescopic, per the definition thereof, i.e., “parts that slide within one another”. For clarity, it is strongly suggested that “telescopic” be changed to, for example, --extendable--. 
In lines 9-10 and line 11 of claim 1, respectively, the limitations “the left junction” and “the right junction” lack proper antecedent basis in the claim, i.e., these locations have not been clearly defined in the claim. Similarly, the limitation “the upper junction” in line 13 and “the lower junction” in line 15 also lack proper antecedent basis. Further, “the upper junction” in line 1 of claim 2 also lacks antecedent basis in the claimed combination.
In claim 1, line 13, the limitation “a strip-shaped chute” blurs the metes and bounds of the claim since it is unclear how an element can be strip shaped and a chute, since the term “strip” would infer a “shallow or flat receptacle” and the term “chute” would infer a “channel or trough” (per the definition thereof). Thus, it is unclear exactly what is being claimed. It is suggested that this limitation be changed, for example, --an elongated slot--.
Finally, with respect to claim 1, the language of the recitation in the last three lines of the claim, i.e., “when… the folding rack” blurs the metes and bounds of the claim, since the structural orientation and relationship between the elements is unclear. In particular, from the language thereof, it appears, for example, that a method step is being set forth in an apparatus claim. Firstly, the “telescopic frame” has not been defined as being or being able to be pressed down, and it is Secondly, it is unclear in what position the links are “straighten[ed]”. In Figure 3, the upper left link and lower left link are in line with one another, but the links remain “straight” based on their construction. It is strongly suggested that perhaps, for example, --a first in use position-- and --a second folded position-- be defined and then the structure of the folding rack can be described as being moved to place the folding rack in each of these positions.
The limitation “the diamond-shaped telescopic rack”, in line 2 of claim 2, lacks proper antecedent basis, i.e., claim 1 sets forth a --frame--, not a “rack”.
The term "close" in claim 3 (see line 3) is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, “the side” in line 3 lacks proper antecedent basis. Furthermore, the limitation “unfolded horizontally” in the last line, renders the claim indefinite since the structural orientation is unclear, i.e., when the plates are unfolded, the plates are not “horizontal” (see Figure 6). It appears that perhaps Applicant is intending to recite that the right and left layer plates are unfolded from when the plates are in a horizontal position, but this is not clear in the claim language.
In claim 4, the limitation “the pin” lacks proper antecedent basis in the claim. It is noted that “the pin” is set forth in claim 3.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; claims 2-4 and claims 5-9 are objected to as being dependent upon a rejected base claim, as well as correcting or amending the claims to reflect all the changes made by the Examiner. It is noted that Applicant is reminded that it is the claimed combination of claim 1 that is allowable, and that when amending all of the claimed elements should remain in claim 1.
The prior art of record fails to show, suggest, or provide rationale for the claimed combination of claim 1, and specifically the specific interactions of all of the links of the “diamond-shaped telescopic rack” (i.e., --diamond-shaped extendable rack--), the linkage vertical rod and “the strip-shaped chute” (i.e., --elongated slot--).

Conclusion
Note. U.S. Patent Application Publication Nos. 2006/0266101, 2011/0253660; and U.S. Patent Nos. 10,292,491, 9,474,368, 6,349,962, 5,806,864, 4,740,010, and 3,093,247.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

May 12, 2021